DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to the amendment filed on 07/13/2022.  Claims 1-20, of which claims 1, 11 and 20 are independent, were pending in this application and are considered below.

	Reliance on the US Pre-Grant Publication (PG PUB) of this application, which is not part of the image file wrapper of the patent application, in the prosecution is improper. All references in the reply to the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s).

	Specification objection is withdrawn in view of the amendment.

	Claim objections are withdrawn in view of the amendment.



Response to Arguments
 	Applicant’s arguments regarding the rejection of claims filed on 07/13/2022 have been fully considered but they are not persuasive. The Examiner thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected. 

 	A new ground(s) of rejection presented in this Office action, which is necessitated by Applicant’s amendment. See MPEP § 706.07(a).

 	At the outset, Applicant(s) are reminded that MPEP 2141.02 VI. states: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

	 Applicant’s Argument: “claim 2 was rejected for the recitation of "the relay transceiver." Applicant has amended claim 2 to include commas to more clearly indicate that the relay transceiver is the same relay transceiver recited in claim 1. Accordingly, Applicant requests withdrawal of the rejection" (Remarks, lines 10-13 of page 9)

Examiner Response: Examiner respectfully disagrees. At the outset, it is noted that not “settings change caused at the ventilator”, but “setting change to the selected ventilator setting” has been introduced before (see line 13 of claim 1. Furthermore, inclusion of commas causes further ambiguity, because it is not clear whether "receiving updated ventilator data" is "associated with the settings change caused at the ventilator"; or "the relay transceiver" is "associated with the settings change caused at the ventilator". Finally, no such association has been introduced, in the disclosure as originally filed, before. Does the applicant meant to say --receiving updated ventilator data from the relay transceiver, wherein the received updated ventilator data is associated with the settings change to the selected ventilator setting--. If yes, it is recommended to amend the claim accordingly

	 Applicant’s Argument: “Claims 1, 5-6, 11-12, and 19-20 were rejected under 35 U.S.C. § 102(a) as allegedly anticipated by Wiesner ... the Office Action fails to establish that Wiesner teaches "based on the ventilator data, displaying, on the display, a remote user interface including a remote ventilator user interface replicating at least a portion of a user interface of the ventilator; receiving, at the remote user interface, a selection of a ventilator setting;" and "receiving, at the remote user interface, a settings change to the selected ventilator setting," as recited in claim 1 ... For instance, the "System Setup" control icon button 9347E is not a ventilator setting. The display screen 1050 in FIG. 10B is not interface that the Office Action asserts to be the remote user interface including the remote ventilator user interface (which the Office Action asserts is FIG. 9D) ... it is unclear if the icons in FIG. 10B correspond to medical device settings. For instance, the text paging icon appears to correspond to requests for changes to the patient care database node 60. (Wiesner, ¶236.) As such, the Office Action fails to establish that Wiesner shows the identical invention of the present claims in s complete detail as contained in the claims ... The portion of Wiesner relied on by the Office Action, however, is discussing the interface circuits 15, not the relay modules 30. The relay modules 30 in Wiesner rely on a wireless connection, not a wired connection. The wired connection of the present technology also may not be ignored as it provides a useful feature not available in Wiesner " (Remarks, line 19 of page 9 to line 14 of page 12 – truncated, emphasis added)

Examiner Response: Examiner respectfully disagrees. FIG. 1A of Wiesner (extracted below – emphasis added), as described in rejection of claim 1 in the above mentioned office action, clearly shows a system for remotely adjusting a ventilator. The remote monitoring devices 61, 62 and 63 , each having a display, a processor and memory storage, are connected to the medical devices/ventilators 10, in order to remotely control them. The remote monitoring devices are connected to the ventilators through access point 40, relay module 30a and interface circuit 15.  

    PNG
    media_image1.png
    469
    706
    media_image1.png
    Greyscale

Applicant argues  the "System Setup" control icon button 9347E is not a ventilator setting” and “it is unclear if the icons in FIG. 10B correspond to medical device settings”, which are vague, because as it is shown in FIG. 9D (extracted below – emphasis added) “The screen display 9340 also includes a control icon button 9347E for selecting a system set-up screen display, and a control icon button 9347F for enabling device control from the remote monitoring device 62. For example, upon selecting the control icon 9347F, the screen display 9340 may preferably be refreshed to include the medical devices screen 9347 A” (¶[0221])


    PNG
    media_image2.png
    595
    521
    media_image2.png
    Greyscale


Applicant argues “The wired connection of the present technology also may not be ignored as it provides a useful feature not available in Wiesner” suggesting some inventive concept using wired in place of wireless.  However, Wiesner continuously use the term “wired or wireless” (e.g., ¶[0066], ¶[0084]; ¶[0237]) suggesting different means of communication (i.e., wired or wireless) could be utilized.
	 Applicant’s Argument: “First, the Office Action effectively admits that Wiesner does not teach many of the elements of claims 2-4, 7-10, and 13-18 ... to the extent any Official Notice were to be taken, Applicant expressly traverses any such Official Notice (Remarks, lines 1-6 of page 13)" 

Examiner Response: Examiner respectfully disagrees. In support of official notice taken, Applicants arguments are addressed below.

	 Applicant’s Argument: “With respect to claim 2, the Office Action suggests that a software update is the settings change and that the updated ventilator data may be associated with that software update. (Office Action, at 19.) Applicant respectfully disagrees. As discussed above, selections from FIG. 10B in Wiesner, such as the software upgrade, fail to meet the limitations of the independent claims Thus, such selections are also inapplicable here. The elements of claim 2 are also not capable of instant and unquestionable demonstration as being well-known" (Remarks, lines 13-18 of page 14)

Examiner Response: Examiner respectfully disagrees. In support of official notice taken, Wiesner discloses “At step 1014, the device integration server 41 receives an update message from the wireless relay module ... which confirms that the command was executed by the medical device 10 (i.e., receiving updated ventilator data associated with the setting change caused by the ventilator). At step 1016 ... preferably ... the outbound web server 43 prepares an updated display screen that is securely transmitted to the remote monitoring device 62  (i.e., updating the remote user interface) to indicate that the command has been executed” (¶[0226]); i.e., the remote user interface. 

	 Applicant’s Argument: "With respect to claim 3 ... In Wiesner, a medical device is selected, such as shown in FIG. 9B, not the relay module." (Remarks, line 19 page 14 to line 3 page 15 - truncated, emphasis added)

Examiner Response: Examiner respectfully disagrees. In support of official notice taken, Wiesner in Fig. 9B and 9C shows “FIG. 9B presents a first screen display 9320 to the remote monitoring devices 62, 70, 75 that provides an array of medical devices 10 available for monitoring according to device type. For example, in the screen display 9320 of FIG. 9B, available device types include ventilators 9321” (¶[0219]). As its noted,  Wiesner  discloses that based on received selection of the particular icon in the screen of the remote monitoring device 62, 70, 75, system establishes a connection with a particular medical device/ventilator 10 corresponding to the particular icon. However,  the connection of the remote monitoring devices are established to the ventilators through access point 40, relay module 30a and interface circuit 15, as shown in Fig. 1A (extracted below – emphasis added)

    PNG
    media_image1.png
    469
    706
    media_image1.png
    Greyscale

This means that the selection of the icon results in connection to corresponding relay transceiver, as claimed, i.e., the selection of the medical device results in selection of the relay module, as claimed.

	 Applicant’s Argument: "With respect to claim 4 ... In Wiesner, there is a network of relay modules connected to multiple devices, which suggests that the relay modules may not be located proximate the medical devices." (Remarks, Lines 10-14 of page 15, truncated - emphasis added)

Examiner Response: Examiner respectfully disagrees. Applicant's conclusion underlined above is based upon improper hindsight reasoning, since it does not takes into account the knowledge which was within the level of ordinary skill at the time the claimed invention was field. Wiesner continuously use the term “wired or wireless” (e.g., ¶[0066], ¶[0084]; ¶[0237]) suggesting different means of communication (i.e., wired or wireless) could be utilized. However, none of the means of communication could suggest any location proximity issue, as raised. Applicant’s reasoning and conclusion does however include knowledge gleaned only from the Applicant's argument. Therefore, such a reconstruction is improper.

	 Applicant’s Argument: "With respect to claims 7 and 16 ... The Office Action suggests that the screen of the medical device would be recreated. The screen of a medical device with a physical bezel key, however, would not include a virtual bezel key as it would be redundant to the physical bezel key present on the device. As" (Remarks, lines 1-8 of page 16 - truncated)

Examiner Response: Examiner respectfully disagrees with the Applicant’s assertion. The office action clearly refers to Wiesner teaching to emphasis the means of interfacing with the medical device 10 (e.g., ventilator) directly or through remote monitoring device 61, 62, 63. This include the user selecting an icon of home ventilator in the remote monitoring device. Wiesner discloses that the interface uses touch display to provide input on ventilator (e.g., selecting an icon). However, one can select different means to provide input on ventilator, which includes one of several straightforward possibilities, which includes but not limited to bezel key depending on the circumstances.     

	 Applicant’s Argument: "With respect to claims 8 and 9 ... Instead, the Office Action cites generally to FIG. 9D and the method FIG. of 10A. These figures do not appear to have any elements that are adjustable." (Remarks, lines 11-15 of page 16 - truncated)

Examiner Response: Examiner respectfully disagrees. In regards to claim 8, Wiesner et disclose wherein the remote user interface includes an adjustment element, and wherein the settings change is defined by a received interaction with the adjustment element (Fig. 9D; ¶[0224]: FIG. l0A presents a flow diagram illustrating a method 1000 for issuing a command to a medical device 10 via the system 100 according to FIG. 1. The method 1000 begins at step 1002 with an authorized user adjusts an operating parameter, such as a clinician … logging into the outbound web server 43 using a first remote monitoring device 62 and navigating to the device screen display 9340 of FIG 9D).  In regards to claim 9, Wiesner discloses means of interfacing with the medical device 10 (e.g., ventilator) directly or through remote monitoring device 61, 62, 63. This include the user selecting an icon of home ventilator in the remote monitoring device. Wiesner discloses that the use interface use touch display to provide input on ventilator (e.g., selecting an icon). However, one can select different means to provide input on ventilator, which includes one of several straightforward possibilities, which includes but not limited to a slide bar depending on the circumstances.  

	 Applicant’s Argument: "With respect to claim 10 ... Wiesner fails to teach elements such as a virtual bezel key, and thus would not teach a panel include such a virtual bezel key. In addition, the Office Action asserts that the whole display screen 9340 is one of the panels but then that a single button teaches another panel." (Remarks, lines 18-22 of page 16 - truncated)

Examiner Response: Examiner respectfully disagrees. Wiesner et al. also disclose "Display screen" 9340 in Fig. 9D, "Running" button 9347A in Fig. 9D, "Enable Full Control" button 9347E in Fig. 9D, wherein the "Running" button 9347A corresponds to the selection panel including the virtual bezel key; the display screen 9340 corresponds to the changeable panel including the remote ventilator user interface; the graphical user interface element invoked to issue operational command to adjust an operating parameter by selecting the "Enable Full Control" button 9347E corresponds to the claimed adjustment panel.

	 Applicant’s Argument: "With respect to claim 13 ... As discussed above, Wiesner does not discuss the relay modules having a wired connection." (Remarks, lines 25-28 of page 16 - truncated - emphasis added)

Examiner Response: Examiner respectfully disagrees. Wiesner continuously use the term “wired or wireless” (e.g., ¶[0066], ¶[0084]; ¶[0237]) suggesting different means of communication (i.e., wired or wireless) could be utilized. However, one can select different means, including but not limited to those claimed, in order to provide wire connection, when choose to do so, depends on the different circumstance,   

	 Applicant’s Argument: "With respect to claims 14-15 ... The Office Action appears to conflate the use of a patient video feed and the use of a video of the ventilator user interface. Such elements are different and neither are contemplated by Wiesner. For instance, for the use of a video of the ventilator user interface, there is no explanation in the Office Action as to how such a video could be used to recreate the interfaces discussed in Wiesner." (Remarks, lines 4-10 of page 17 - truncated)

Examiner Response: Examiner respectfully disagrees. As described in the office action, use of video  is a well known possibility which the skilled person would choose in order to remotely monitor a patient. For instance Wiesner discloses “it is possible for the wireless relay module 30a ... to enable voice and/or video communications between a caregiver ... a remote technician” (¶[0154])

	 Applicant’s Argument: "With respect to claims 17-18 ... The settings changes that the Office Action relies upon relate to features such as text paging or software updates shown in FIG. 10B, not the types of settings set forth in claims 17-18." (Remarks, lines 13-17 of page 17 - truncated)

Examiner Response: Examiner respectfully disagrees. The office action clearly refers to Wiesner teaching to emphasis the means of interfacing with the medical device 10 (e.g., ventilator) directly or through remote monitoring device 61, 62, 63. This include the user selecting an icon of home ventilator in the remote monitoring device. Wiesner discloses that the interface uses touch display to provide input on ventilator (e.g., selecting an icon). However, one can select different means to provide input on ventilator, which includes one of several straightforward possibilities, which includes but not limited to bezel key depending on the circumstances. Furthermore, such interface could be used to provide input on any ventilator setting, as claimed.     


Claim Rejections - 35 USC § 112(b) or pre-AIA  35 USC § 35 USC § 112, second paragraph
Examiner Note: The Leahy-Smith America Invents Act (AIA ) made technical changes to 35 U.S.C. § 112 that only apply to patent applications filed on or after on September 16, 2012.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

		Claim 2 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention

Regarding claim 2, claim, as amended, recites the phrase “receiving updated ventilator data, from the relay transceiver, associated with the settings change caused at the ventilator” (lines 2-3 of claim 2). However, it is not clear whether "receiving updated ventilator data" is "associated with the settings change caused at the ventilator"; or "the relay transceiver" is "associated with the settings change caused at the ventilator". Furthermore, there is insufficient antecedent basis for “the settings change caused at the ventilator”. It is recommended to replace the limitation with phrase --receiving updated ventilator data from the relay transceiver, wherein the received updated ventilator data is associated with the settings change to the selected ventilator setting--.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

"A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628,631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). "When a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art." Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001) (claim to a system for setting a computer clock to an offset time to address the Year 2000 (Y2K) problem, applicable to records with year date data in "at least one of two-digit, three-digit, or four-digit" representations, was held anticipated by a system that offsets year dates in only two-digit formats). See also MPEP § 2131.02. "The identical invention must be shown in as complete detail as is contained in the … claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990). Note that, in some circumstances, it is permissible to use multiple references in a 35 U.S.C. 102 rejection. See MPEP § 2131.01. ("(A) Prove a primary reference contains an "enabled disclosure;" (B) Explain the meaning of a term used in the primary reference; or (C) Show that a characteristic not disclosed in the reference is inherent."). 

	Claims 1, 5-6, 11-12 and  19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US 2015/0070187 Al to Wiesner et al.

Regarding claim 1, Wiesner et al. disclose a system for remotely adjusting a ventilator (¶[0062]: Referring to FIG. 1B, a diagram of another embodiment of a system 100B for monitoring medical devices is illustrated. Some or all of the elements shown in FIG. 1B may be the same as or similar to the elements in FIG. 1. One or more medical devices 10 are provided at a patient facility 20 for monitoring the medical condition and/or administering medical treatment to one or more patients ... Examples of medical devices ... include ventilators; ¶[0066]: An outbound web server 43 is configured, for example, to receive and qualify data retrieval requests submitted by one or more of first remote monitoring devices 62 over a broad-band network 50 (for example, over the Internet), and/or second remote monitoring devices 73, 75 over a wired or wireless wide area network. It is advantageous for such requests be made in an encrypted format), the system comprising: 
a display (¶[0076]: a device display of the one or more remote monitoring devices 61, 62 and 63); 
a processor (Fig. 1 and ¶[0060]: remote monitoring devices 61, 62 and 63 – implicitly comprise processor); 
memory storing instructions (Fig. 1 and ¶[0060]: remote monitoring devices 61, 62 and 63 – implicitly comprise memory) that, when executed by the processor, cause the system to perform a set of operations comprising: 
receiving ventilator data from a relay transceiver communicatively coupled to the ventilator (¶[0064]: Also provided within the patient facility 20 are one or more relay modules 30a. Each relay module 30a may include a first transceiver for receiving signals from and transmitting signals to the interface circuits 15 in the facility-oriented wireless network 17, and further include a second transceiver for wirelessly transmitting signals to and receiving signals from an access point 40 via a wireless wide-area network ("WWAN") 52; [0062] Examples of medical devices ... include ventilators); 
based on the ventilator data, displaying, on the display, a remote user interface including a remote ventilator user interface replicating at least a portion of a user interface of the ventilator (¶[0219]: the outbound web server 43 prepares respective display pages ... to display listings of medical devices 10 available for monitoring by respective authorized users at the remote monitoring devices 62 ... FIG. 9B presents a first screen display 9320 to the remote monitoring devices 62 ... that provides an array of medical devices 10 available for monitoring according to device type. For example, in the screen display 9320 of FIG. 9B, available device types include ventilators 9321 ... with identifying label 9321A ... and identifying ... image 9321B; ¶[0220]: a second screen display 9330 as illustrated by FIG. 9C may preferably be transmitted by the outbound web server 43 for display at the remote monitoring devices 62; ¶[0221]: Once an individual device is selected by the first or second user ... a third screen display 9340 as illustrated by FIG. 9D may preferably transmitted by the outbound web server 43 for display at the corresponding remote monitoring device 62 ... In the display 9340, for example, device information of the medical device 10 ... is displayed in a screen 9347A preferably recreating a current screen generated and displayed by the medical device 10) {i.e., If in the first screen the user selects the icon of “Home Ventilator” 9321A shown in Fig. 9B  and then in the second screen the user selects the individual ventilator, which is online, the medical device would display the recreated current screen, which is “Home Ventilator”} ; 
receiving, at the remote user interface, a selection of a ventilator setting (¶[0221]: The screen display 9340 also includes a control icon button 9347E for selecting a system set-up screen display, and a control icon button 9347F for enabling device control from the remote monitoring device 62. For example, upon selecting the control icon 9347F, the screen display 9340 may preferably be refreshed to include the medical devices screen 9347A and one or more operable buttons that mimic the appearance of control buttons on the medical device. The control button features are described in greater detail below in relation to FIGS. 10B and l0C; ¶[0227]: FIG. 10B illustrates a display screen 1050 that is presented to the clinician upon selecting the control icon button 9347E. The display screen 1050 includes a number of icon buttons that may be selected by the clinician ... to select a specific setup command.); 
receiving, at the remote user interface, a settings change to the selected ventilator setting (¶[0227]: FIG 10B illustrates ... Icon button 1052 may be selected to provide text paging in response to an alert condition ... Icon button 1053 may be selected to initiate a software or firmware download for updating the medical device 10); and 
transmitting the settings change to the relay transceiver (Fig. 10A: step 1012: Submit Command Over Secure WWAN to Associated Wireless Relay Module; ¶[0225]: At step 1010, the secure device web server forwards the control request, such as an encrypted control request, to the device integration server 41, which transmits an associated device control command over the secure WWAN 52 for receipt by an associated wireless relay module 30 at step 1012; ¶[0224]).

Regarding claim 5, Wiesner et al. disclose as stated above. Wiesner et al. also disclose wherein the ventilator data is received over a wireless network of a hospital (Fig. 1A; ¶ [0058]: Patient facility 20 may comprise a critical care health service center ... including hospitals ... Associated with each medical device 10 is an interface circuit 15 that includes a transceiver having one or more of a transmitter and/or a receiver for respectively transmitting and receiving signals in a facility-oriented wireless network).

Regarding claim 6, Wiesner et al. disclose as stated above. Wiesner et al. also disclose wherein the remote ventilator user interface includes at least one ventilator settings icon, and wherein the selected ventilator setting is the at least one ventilator settings icon (Fig. 98; Fig. 9D; ¶[0219]: the outbound web server 43 prepares respective display pages ... to display listings of medical devices 10 available for monitoring by respective authorized users at the remote monitoring devices 62 ... FIG. 9B presents a first screen display 9320 to the remote monitoring devices 62 ... that provides an array of medical devices 10 available for monitoring according to device type. For example, in the screen display 9320 of FIG. 9B, available device types include ventilators 9321 ... with identifying label 9321A ... and identifying ... image 9321B; ¶[0220]: a second screen display 9330 as illustrated by FIG. 9C may preferably be transmitted by the outbound web server 43 for display at the remote monitoring devices 62; ¶[0221]: Once an individual device is selected by the first or second user ... a third screen display 9340 as illustrated by FIG. 9D may preferably transmitted by the outbound web server 43 for display at the corresponding remote monitoring device 62 ... In the display 9340, for example, device information of the medical device 10 ... is displayed in a screen 9347A preferably recreating a current screen generated and displayed by the medical device 10) {i.e., If in the first screen the user select the icon of “Home Ventilator” 9321A shown in Fig. 9B  and then in the second screen the user select the individual ventilator, which is online, the medical device would display the recreated current screen, which is “Home Ventilator”}.

Regarding claim 11, Wiesner et al. disclose a relay transceiver for remotely adjusting a ventilator (¶[0062]: Referring to FIG. 1B, a diagram of another embodiment of a system 100B for monitoring medical devices is illustrated. Some or all of the elements shown in FIG. 1B may be the same as or similar to the elements in FIG. 1. One or more medical devices 10 are provided at a patient facility 20 for monitoring the medical condition and/or administering medical treatment to one or more patients ... Examples of medical devices ... include ventilators; ¶[0066]: An outbound web server 43 is configured, for example, to receive and qualify data retrieval requests submitted by one or more of first remote monitoring devices 62 over a broad-band network 50 (for example, over the Internet), and/or second remote monitoring devices 73, 75 over a wired or wireless wide area network. It is advantageous for such requests be made in an encrypted format), the relay transceiver comprising: 
a processor (Fig. 1 and ¶[0060]: remote monitoring devices 61, 62 and 63 – implicitly comprise processor); 
memory storing instructions (Fig. 1 and ¶[0060]: remote monitoring devices 61, 62 and 63 – implicitly comprise memory) that, when executed by the processor, cause the relay transceiver to perform a set of operations comprising:
receiving a request, from a remote device over a wireless connection between the remote device and the relay transceiver, to access ventilator data of the ventilator (Fig. lA; Fig. 5; ¶[0180]: FIG. 5 presents a flow diagram illustrating a method of operation 500 for the architecture according to FIG. 1, relating to the transmission of a message from the access point 40 to be received by one of the medical devices 10; ¶[0181]: At step 502 of the method 500, the message is received at the first one of the relay modules 30a from the access point 40 via the WWAN; ¶[0062]: Examples of medical devices ... include ventilators); 
receiving the ventilator data from the ventilator over a wired connection between the ventilator and the relay transceiver (Fig. 2B; ¶[0084]: a wired ... communications interface, to an associated medical device 10; Fig. 4A: step 402: Receive Medical Device Data at a First Relay Module; ¶[0155]: FIG. 4A presents a flow diagram 400 ... relating to the transmission of medical device data obtained from a medical device 10 to the access point 40. First, at step 402 of the method 400, the medical device data is received at a first one of the relay modules 30a ... over the wireless relay network 16; Fig. 2B); 
transmitting the ventilator data to the remote device over the wireless connection, the ventilator data causing a portion of a user interface of the ventilator to be replicated at a remote user interface of the remote device (Fig. 1A; Fig. 4A; ¶[0155]: FIG. 4A presents a flow diagram 400 ... relating to the transmission of medical device data obtained from a medical device 10 to the access point 40; ¶[0221]: Once an individual device is selected by the first or second user ... a third screen display 9340 as illustrated by FIG. 9D may preferably transmitted by the outbound web server 43 for display at the corresponding remote monitoring device 62 ... In the display 9340, for example, device information of the medical device 10 ... is displayed in a screen 9347A preferably recreating a current screen generated and displayed by the medical device 10) {i.e., If in the first screen the user select the icon of “Home Ventilator” 9321A shown in Fig. 9B  and then in the second screen the user select the individual ventilator, which is online, the medical device would display the recreated current screen, which is “Home Ventilator”}; 
receiving, from the remote device over the wireless connection, a settings change of at least one adjustable ventilator setting (Fig. 10A: step 1012: Submit Command Over Secure WWAN to Associated Wireless Relay Module; ¶[0225]: At step 1010, the secure device web server forwards the control request, such as an encrypted control request, to the device integration server 41, which transmits an associated device control command over the secure WWAN 52 for receipt by an associated wireless relay module 30 at step 1012; ¶[0224]); and 
transmitting the settings change to the ventilator over the wired connection (Fig. 10A; ¶[0225]: The wireless relay module 30 wirelessly communicates the command to the medical device 10 via an associated device interface 15, and awaits a reply confirming execution of the command transmitted by the device interface 15; ¶[0084]: In the illustrated wireless relay network 16, each of the interface circuits 15 includes a communications interface such as, for example, a wired or wireless communications interface, to an associated medical device 10).

Regarding claim 12, Wiesner et al. disclose as stated above. Wiesner et al. also disclose the wireless connection between the remote device and the relay transceiver is over a hospital network (Fig. 1A; ¶ [0058]: Patient facility 20 may comprise a critical care health service center ... including hospitals ... Associated with each medical device 10 is an interface circuit 15 that includes a transceiver having one or more of a transmitter and/or a receiver for respectively transmitting and receiving signals in a facility-oriented wireless network).

Regarding claim 19, Wiesner et al. disclose as stated above. Wiesner et al. also disclose
in response to receiving the request to access ventilator data of the ventilator, transmitting a usage agreement to the remote device over the wireless connection; and receiving an acceptance of the usage agreement from the remote device over the wireless connection (Fig. 7B; ¶[0212]: Returning to FIG. 7B, at step 710A, the relay module broadcasts the acknowledgement status identifier(preferably together with at least one of the patient identification data or the medical device identification data) via the transceiver 31 to the medical device 10 ... Optionally and alternatively, and before beginning operation, the medical device 10 may transmit a request via the interface circuit 15 to confirm preset operating parameters and/or request additional information. Once the operating parameters are confirmed and operation of the medical device 10 begins, the wireless network 30a may operate according to the previously-described processes 400, 500 of FIGS. 4, 5).

Regarding claim 20, the instant claim is corresponding method claim of the apparatus claim 1. Wiesner et al. disclose as stated in rejection of claim 1, above. The steps of method claim correspond to the elements of the apparatus claim. Therefore, it is interpreted and rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.

The foregoing obviousness inquiry requires an expansive and flexible approach, not a rigid approach demanding express teachings, suggestions and motivations to combine prior art teachings. KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395, 97 (US 2007). The rationale supporting a conclusion of obviousness should be made explicit for review, but the rationale does not require precise teachings directed to the specific subject matter of the claim. Id. at 1396. A rejection can rely on inferences and creative steps that a person of ordinary skill in the art would employ. Id. Obviousness rejections are not limited to showing the obviousness of solutions to the problems Applicant was trying to solve. Id. at 1397. Rather, one can show obviousness of a claim by establishing the obviousness of any solution to any known problem in the field of endeavor and addressed by a patent application's subject matter. Id. Moreover, one of ordinary skill in the art is not an automaton, but is possessed of ordinary creativity. Id. One of ordinary skill could find alternative uses for prior art elements beyond the elements' primary purposes and fit prior art teachings together like a puzzle. Id. A combination of prior art teachings does not require absolute predictability. Eli Lilly and Co. v. Zenith Goldline Pharmaceuticals Inc., 81 USPQ2d 1324, 1329 (Fed. Cir. 2006). All that is required is a reasonable expectation of success. Id. 

	Claim 2-4, 7-10 and 13-18 rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2015/0070187 Al to Wiesner et al.

Regarding claim 2, Wiesner et al. disclose as stated above. Wiesner et al. also disclose receiving updated ventilator data, from the relay transceiver, associated with the settings change caused at the ventilator (Figs. 1A, 1B, 9B and 9D; ¶[0227]: FIG 10B illustrates ... Icon button 1052 may be selected to provide text paging in response to an alert condition ... Icon button 1053 may be selected to initiate a software or firmware download for updating the medical device 10), except for expressly teaching and updating the remote user interface based on the updated ventilator data. However, the additional features merely straightforward implementation details which the skilled person would choose in light of Wiesner et al. teaching. Therefore, it would be obvious to one of the ordinary skill, before the effective filing date of the claimed, based on teaching of Wiesner et al.  to reach at the claimed invention with a reasonable expectation of success.

Regarding claim 3, Wiesner et al. disclose as stated above, except for expressly teaching displaying, on the display, a plurality of relay icons corresponding to a plurality of relay transceivers; receiving a selection of a particular relay icon; and based on the received selection of the particular relay icon, establishing a connection with a particular relay transceiver corresponding to the particular relay icon. However, the additional features merely straightforward implementation details which the skilled person would choose in light of Wiesner et al. teaching (Fig. 1A and 10A and ¶[0229]), because in order to select one of the relay modules to issue a bandwidth priority command instruction to the selected relay module, the skilled person would display the relay icons on a display and allow such a selection to issue the instruction. Therefore, it would be obvious to one of the ordinary skill, before the effective filing date of the claimed, based on teaching of Wiesner et al.  to reach at the claimed invention with a reasonable expectation of success.
Regarding claim 4, Wiesner et al. disclose as stated above, except for expressly teaching wherein the system is located outside of a room in which the relay transceiver and the ventilator are located. However it is noted that Wiesner et al. disclose the system being located at a different location than the patient facility 20 (Fig, 1A; ¶[0058]; ¶ [0076]: For improved efficiencies in centralized monitoring of critical care and home care health service centers, it may be desirable to provide a single "off-site" centralized monitoring location for monitoring several geographically-dispersed critical care health service centers; Fig. 9D: “Status view mode” button 9347B with the Pump location). Therefore, placing the relay transceiver and ventilator in the same room merely define one of several straightforward possibilities which the skilled person would select, depending on the circumstances, in order to solve the problem posed. Furthermore, such replacement appears to present no unexpected technological advances in the art. Under KSR the known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives and is considered obvious. Therefore, it would be obvious to one of the ordinary skill, before the effective filing date of the claimed, to try to choose from a finites number of ways to obtain the position location information of the vehicle, as suggested by KSR, to reach at the claimed invention with a reasonable expectation of success.

Regarding claims 7 and 16, Wiesner et al. disclose as stated above, except for expressly teaching wherein the remote interface includes a virtual bezel key representing at least one physical bezel key on the ventilator, and wherein the selected ventilator setting is the virtual bezel key, and wherein the at least one adjustable ventilator setting is associated with one of: a physical bezel key on the ventilator; and a ventilator user interface element on the ventilator user interface. However, Wiesner et al. teaches that If in the first screen the user select the icon of “Home Ventilator” 9321A shown in Fig. 9B  and then in the second screen the user select the individual ventilator, which is online, the medical device would display the recreated current screen, which is “Home Ventilator. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, that if the ventilator has a physical bezel key, a corresponding virtual bezel key would be displayed on such replicated remote user interface. Furthermore, the adjustable setting features merely define one of several straightforward possibilities which the skilled person would select, depending on the circumstances, in order to solve the problem posed. Furthermore, such replacement appears to present no unexpected technological advances in the art. Under KSR the known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives and is considered obvious. Therefore, it would be obvious to one of the ordinary skill, before the effective filing date of the claimed, to try to choose from a finites number of ways to obtain the position location information of the vehicle, as suggested by KSR, to reach at the claimed invention with a reasonable expectation of success. 

Regarding claim 8, Wiesner et al. disclose as stated above. Wiesner et al. also disclose wherein the remote user interface includes an adjustment element, and wherein the settings change is defined by a received interaction with the adjustment element (Fig. 9D; ¶[0224]: FIG. l0A presents a flow diagram illustrating a method 1000 for issuing a command to a medical device 10 via the system 100 according to FIG. 1. The method 1000 begins at step 1002 with an authorized user adjusts an operating parameter, such as a clinician … logging into the outbound web server 43 using a first remote monitoring device 62 and navigating to the device screen display 9340 of FIG 9D).

Regarding claim 9, Wiesner et al. disclose as stated above, except for expressly teaching wherein the adjustment element is a slide bar. However, the adjustment features merely define one of several straightforward possibilities which the skilled person would select, depending on the circumstances, in order to solve the problem posed. Furthermore, such replacement appears to present no unexpected technological advances in the art. Under KSR the known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives and is considered obvious. Therefore, it would be obvious to one of the ordinary skill, before the effective filing date of the claimed, to try to choose from a finites number of ways to obtain the position location information of the vehicle, as suggested by KSR, to reach at the claimed invention with a reasonable expectation of success.

Regarding claim 10, Wiesner et al. disclose as stated above. Wiesner et al. also disclose wherein the remote user interface comprises three panels: a changeable panel including the remote ventilator user interface; a selection panel including the virtual bezel key; and an adjustment panel including the adjustment element (Fig 9D: "Display screen" 9340, "Running" button 9347A, "Enable Full Control" button 9347E; Fig 10A; ¶[0225]) {"Running" button 9347A corresponds to the selection panel including the virtual bezel key; the display screen 9340 corresponds to the changeable panel including the remote ventilator user interface; the graphical user interface element invoked to issue operational command to adjust an operating parameter by selecting the "Enable Full Control" button 9347E corresponds to the claimed adjustment panel}.

Regarding claim 13, Wiesner et al. disclose as stated above, except for expressly teaching wherein the wired connection between the ventilator and the relay transceiver is established with at least one of: an HDMI-to-USB adapter; a dongle; a self-supported HDMI connection; and a smart cable. However, the wired connection features merely define one of several straightforward possibilities which the skilled person would select, depending on the circumstances, in order to solve the problem posed. Furthermore, such replacement appears to present no unexpected technological advances in the art. Under KSR the known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives and is considered obvious. Therefore, it would be obvious to one of the ordinary skill, before the effective filing date of the claimed, to try to choose from a finites number of ways to obtain the position location information of the vehicle, as suggested by KSR, to reach at the claimed invention with a reasonable expectation of success.

Regarding claims 14-15, Wiesner et al. disclose as stated above, except for expressly teaching receiving a patient video feed from a camera; and transmitting the patient video feed to the remote device for display at the remote user interface; and wherein the ventilator data includes a video of the ventilator user interface.
However, the additional features are straightforward and well-known possibility, which the skilled person would choose in order to remotely monitor a patient. Therefore, it would be obvious to one of the ordinary skill, before the effective filing date of the claimed, based on teaching of Wiesner et al.  to reach at the claimed invention with a reasonable expectation of success.

Regarding claim 17, Wiesner et al. disclose as stated above, except for expressly teaching wherein the at least one adjustable ventilator setting associated with the ventilator user interface element is one of: an inhalation flow; a respiratory rate; a tidal volume; and a positive end-expiratory pressure (PEEP). However, the adjustable setting features merely define well-known ventilator setting which the skilled person would use, depending on the circumstances, in order to solve the problem posed. Therefore, it would be obvious to one of the ordinary skill, before the effective filing date of the claimed, to try to choose from a finites number of ways to obtain the position location information of the vehicle, to reach at the claimed invention with a reasonable expectation of success.

Regarding claim 18, Wiesner et al. disclose as stated above, except for expressly teaching wherein the at least one adjustable ventilator setting associated with the physical bezel key is one of: a display brightness; a display lock; an alarm volume; a manual inspiration; an inspiratory pause; an expiratory pause; an alarm reset; and an audio pause. However, display setting, such as display brightness and display lock merely define well-known ventilator setting which the skilled person would use, depending on the circumstances, in order to solve the problem posed. Therefore, it would be obvious to one of the ordinary skill, before the effective filing date of the claimed, to try to choose from a finites number of ways to obtain the position location information of the vehicle, to reach at the claimed invention with a reasonable expectation of success.

Conclusion
  	 Examiner's note: As applied to the claims above, the specific columns, line numbers, and figures in the references has been cited for the Applicant’s convenience. Although the specified citations are representative of the teachings of the art and are applied to the particular limitations within the individual claims, other passages and figures may apply as well. The Applicant is respectfully requested to fully consider the references, in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage taught by the prior art or disclosed by the Examiner, in preparing responses. Applicant(s) are reminded that MPEP 2123 I. states: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however,  will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Chieh Fan, SPE can be reached on (571) 272-3042.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample authorization form which may be used by applicant:

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631